UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 001-36548 (Commission file number) ATARA BIOTHERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 46-0920988 (State of incorporation) (I.R.S. Employer Identification No.) 701 Gateway Blvd., Suite 200 South San Francisco, CA (Address of principal executive offices) (Zip code) (650) 278-8930 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Accelerated filer ¨ Non-accelerated filer x Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares of the registrant’s Common Stock outstanding as of October 31, 2015 was 28,631,144 shares. ATARA BIOTHERAPEUTICS, INC. INDEX Page PARTI. FINANCIAL INFORMATION Item 1. Financial statements (Unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated and Combined Statements of Operations and Comprehensive Loss 4 Condensed Consolidated and Combined Statements of Cash Flows 5 Notes to Condensed Consolidated and Combined Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 23 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 3. Defaults Upon Senior Securities 54 Item 4. Mine Safety Disclosures 54 Item 5. Other information 54 Item 6. Exhibits 55 Signatures 57 Index to Exhibits 58 2 Atara Biotherapeutics, Inc. Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except share and per share amounts) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Short-term available-for-sale investments Prepaid expenses and other current assets Total current assets Property and equipment, net 46 48 Other assets 98 48 Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued compensation Income tax payable 1 1 Other accrued liabilities Total current liabilities Other long-term liabilities Total liabilities Commitments and contingencies (Note 5) Stockholders’ equity: Preferred stock—$0.0001 par value, 20,000,000 shares authorized; none issued and outstanding as of September 30, 2015 and December 31, 2014 — — Common stock—$0.0001 par value, 500,000,000 shares authorized; 28,326,096 and 19,692,937 shares issued and outstanding as of September 30, 2015 and December 31, 2014, respectively 3 2 Additional paid-in capital Accumulated other comprehensive income (loss) 51 ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 3 Atara Biotherapeutics, Inc. Condensed Consolidated and Combined Statements of Operations and Comprehensive Loss (Unaudited) (In thousands, except share and per share amounts) Three months ended Nine months ended September 30, September 30, Expenses: Research and development $ Research and development costs paid to Amgen — — — In-process research and development license acquired from MSK — — — General and administrative Total operating expenses Loss from operations ) Interest and other income 30 59 Loss before provision for income taxes ) Provision (benefit) for income taxes ) — (9 ) ) Net loss $ ) $ ) $ ) $ ) Other comprehensive gain (loss), net of tax: Unrealized gains (losses) on investments ) ) Other comprehensive gain (loss) ) ) Comprehensive loss $ ) $ ) $ ) $ ) Net loss per common share: Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Weighted-average common shares outstanding used to calculate basic and diluted net loss per common share See accompanying notes. 4 Atara Biotherapeutics, Inc. Condensed Consolidated and Combined Statements of Cash Flows (Unaudited) (In thousands) Nine months ended September 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Non-cash research and development expenses — Depreciation expense 21 4 Amortization of investment premiums and discounts Stock-based compensation expense Interest accrued on notes receivable from stockholder — (2 ) Changes in operating assets and liabilities: Other assets ) ) Prepaid expenses and other current assets ) 33 Accounts payable ) Income tax payable — ) Other accrued liabilities Accrued compensation Other long-term liabilities 25 — Net cash used in operating activities ) ) Investing activities Purchase of investments and accrued interest ) ) Maturities and sales of short-term investments Purchase of property and equipment ) ) Net cash used in investing activities ) ) Financing activities Proceeds from sale of common stock, net of offering costs — Taxes paid related to net share settlement of restricted stock units ) — Proceeds from exercise of stock options — Repayment of notes receivable from stockholder — Proceeds from sale of convertible preferred stock — Offering costs incurred in connection with sale of convertible preferred stock — ) Offering costs incurred in anticipation of public filing — ) Net cash provided by financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents-beginning of period Cash and cash equivalents-end of period $ $ Non-cash financing activities Issuance of common stock for research and development expenses related to technology licensing option $ — $ Issuance of common stock upon vesting of stock awards $ 60 $ 65 Change in other long-term liabilities related to non-vested stock awards $ ) $ ) Offering costs in anticipation of public filing included in other accrued liabilities and accounts payable $ — $ Supplemental cash flow disclosure—Cash paid for income taxes $ 2 $ 70 See accompanying notes. 5 Atara Biotherapeutics, Inc. Notes to Condensed Consolidated and Combined Financial Statements (Unaudited) 1. Organization and Description of Business Atara Biotherapeutics, Inc. (“Atara”, “we” or “our”) was incorporated in August 2012 in Delaware. We are a clinical-stage biopharmaceutical company focused on developing meaningful therapies for patients with unmet medical needs in diseases that have seen limited therapeutic innovation, with an initial focus on muscle wasting conditions, oncology and viral-associated diseases. Our product candidate portfolio was acquired through licensing arrangements with Amgen Inc. (“Amgen”) and Memorial Sloan Kettering Cancer Center (“MSK”) in exchange for convertible preferred stock, common stock, milestone payments and commitments for future royalties. See Note 4 for further information.
